DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-14, and 16-22, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
Claims 1, 14, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how does the pair of modules perform the function of the severing of the individual reinforcing elements?  It appears the “individual reinforcing elements” are not actually severed rather the reinforcing stock is sever to manufacture/make/form the individual reinforcing elements.  What is the function of the cutting block and how is the cutting block structurally connected to the device?  The cutting block is not linked to any part of the claim.  Also, what is the function of the strip feed block and linkage drive block?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-14, and 16-22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinmetz et al. (US 2908908 A).
Regarding claim 1, Steinmetz et al. discloses an apparatus (fig. 1) for manufacturing a plurality of individual reinforcing elements (21/22) from a supply of reinforcing stock (18/19/20), comprising: a base plate (50) adapted to support the supply of reinforcing stock; 
a pair of modules (12/14) mounted to the base plate adapted to receive the supply of reinforcing stock, sever the individual reinforcing elements, and deploy the individual reinforcing elements; 

wherein the base plate comprises a centrally disposed opening (42); wherein the pair of modules (12) are adjustable in position along the centrally disposed opening; and wherein each module further comprises a pneumatic element (11/73) wherein the linkage drive block is engaged by the pneumatic element (col. 2, lines 20-73, cols. 3-4, figs. 1-7).
Regarding claim 14, Steinmetz et al. discloses an apparatus (fig. 1) for manufacturing and dispensing a plurality of individual reinforcing elements (21/22)  from a supply of reinforcing stock (18/19/20) for use in conjunction with an elastic stapling apparatus, comprising: a base plate (50) adapted to support the elastic stapling apparatus and the supply of reinforcing stock, 
wherein the base plate comprises a centrally disposed opening (42); a pair of modules (12/14) movably mounted to the base plate to align with the elastic stapling apparatus and adapted to receive the supply of reinforcing stock, sever the individual reinforcing elements (via 12/14), and deploy the individual reinforcing elements; a strip feed block (25-27); a 
wherein the supply of reinforcing stock comprises a pair of rolls (18/19/20) of reinforcing stock material; wherein the pair of modules are adjustable in position along the centrally disposed opening; and wherein each module further comprises a pneumatic element (11/73) wherein the linkage drive block is engaged by the pneumatic element (col. 2, lines 20-73, cols. 3-4, figs. 1-7).
Regarding claim 20, Steinmetz et al. discloses an apparatus (fig. 1) for reinforcing a plurality of stapling connections  (21/22) for use in conjunction with an elastic stapling apparatus, comprising: a base plate (50) adapted to support the elastic stapling apparatus and a pair of rolls (18/19/20) of reinforcing stock material; a pair of modules (12/14)  movably mounted to the base plate in opposing directions, each module adapted to receive one of the rolls of reinforcing stock material, sever the rolls of reinforcing stock material into a plurality of individual reinforcing elements, and deploy the individual reinforcing elements to reinforce the stapling connections; and 
wherein each module comprises a pneumatic element (11/73), a linkage drive block (70/75), engaged by the pneumatic element, a cutting 
Regarding claims 6-13 and 21-22, Steinmetz et al. discloses stock rollers (25-27) having guiding structures, 17/18 shown as encapsulated, detent structures holding the rolls, cutting block 12 able to cut, pneumatic element (11/73) pushing cam (80/81/78, figs. 4-7) and a cam element (80/81/78, figs. 4-7) movably connecting the linkage drive block and the cutting block (col. 2, lines 20-73, cols. 3-4, figs. 1-7).
Response to Arguments
The indicated allowability of claims 1, 6-14, and 16-22, is withdrawn in view of the newly discovered reference(s) to the claims.  Rejections based on the newly cited reference(s) are above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/         Primary Examiner, Art Unit 3731